Citation Nr: 0924841	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-02 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for tremors as secondary to 
residuals of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to August 
1970. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to 
herbicides while serving in the Republic of Vietnam.

2.  The preponderance of the objective medical evidence 
indicates that the Veteran's tremors are secondary to his 
chronic inflammatory demyelinating polyneuropathy.

3.  The preponderance of the objective medical evidence 
indicates that the  Veteran's chronic inflammatory 
demyelinating polyneuropathy is a residual of his exposure to 
herbicides while on active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tremors secondary to chronic inflammatory demyelinating 
polyneuropathy as a residual of herbicide exposure are met.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A Veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, is presumed to have 
been exposed to an herbicide agent during that service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that his tremors and chronic inflammatory 
demyelinating polyneuropathy are secondary to his exposure to 
Agent Orange while in combat in Vietnam.

Initially, the Board notes that an October 2002 VA peripheral 
nerves examination indicates that the Veteran was diagnosed 
with chronic inflammatory demyelinating neuropathy and 
further that most of the Veteran's neurological symptoms were 
related to this condition.   

The Board notes that a March 2004 VA peripheral nerves 
examination indicated that the Veteran had chronic 
inflammatory polyneuropathy since approximately 1990.  The 
examiner indicated a diagnosis of chronic inflammatory 
neuropathy which was as likely as not related to exposure to 
Agent Orange.

The Board finds that preponderance of the evidence, to 
include the opinions of medical professionals, indicates that 
the Veteran's claimed tremors are a component of his chronic 
inflammatory demyelinating neuropathy which is secondary to 
exposure to herbicides during active duty. 38 U.S.C.A. §§ 
1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 
3.309(e).


ORDER

Entitlement to service connection for tremors secondary to 
chronic inflammatory demyelinating polyneuropathy as a 
residual of herbicide exposure is granted.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


